DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are pending in this application.

Double Patenting
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,220,979. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent anticipate the claims of the application. Accordingly, the application claims are not patentably distinct from the issued patent claims. Here, the more specific issued patent claims encompass the broader application claim. If Applicant were to be granted a patent containing the noted claims the rationale in In re Goodman cited in the preceding paragraph must be followed. Following said rationale, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Regarding Independent Claim 1, U.S. Patent No. 11,220,979 Claim 1 claims an engine comprising (Column 15, Line 46):
a shell (Column 15, Line 47);
a first combustion chamber, situated within the shell, in which to combust a mixture of fuel and oxidizer, wherein the first combustion chamber is disposed annularly about a thrust axis of the engine (Column 15, Lines 50-53); and
a first cavity defined at least partially by a first exterior surface of the first combustion chamber, and arranged to receive propellant to act as a cooling agent to cool the first exterior surface of the first combustion chamber, wherein the first cavity is disposed annularly about the thrust axis of the engine, closer to the thrust axis than the first combustion chamber, and the first combustion chamber and the first cavity share a common wall (Column 15, Lines 57-65 – the propellant is the same as the fuel or oxidizer);
wherein in a cross-sectional plane that contains the thrust axis (Column 15, Lines 66-67), 
the first cavity is elongate along the thrust axis and has a bulbous aftward end (Column 16, Lines 1-2), and
the common wall defines at least a portion of the bulbous aftward end of the first cavity and defines at least a portion of a tapered aftmost end of the first combustion chamber (Column 16, Lines 3-6). 

Regarding Claim 2, U.S. Patent No. 11,220,979 claims the invention as claimed and discussed above. U.S. Patent No. 11,220,979 Claim 1 further claims the same limitations using substantially the same language.

Regarding Claim 4, U.S. Patent No. 11,220,979 claims the invention as claimed and discussed above. U.S. Patent No. 11,220,979 Claim 4 further claims the limitations of Claim 4 using substantially the same language.

Regarding Claim 3, U.S. Patent No. 11,220,979 claims the invention as claimed and discussed above. U.S. Patent No. 11,220,979 Claim 3 further claims an intake (Column 15, Line 48), situated within the shell and surrounded by the first combustion chamber in a plane perpendicular to the thrust axis of the engine (Column 16, Lines 13-16 – the intake is the same intake in both Claim 1 and Claim 3), the intake having an aperture through which to draw ambient fluid into the engine (Column 15, Lines 48-49); and
a second combustion chamber in fluid communication with the intake and the first combustion chamber (Column 15, Lines 54-56).

Regarding Claim 5, U.S. Patent No. 11,220,979 claims the invention as claimed and discussed above. U.S. Patent No. 11,220,979 Claim 5 further claims the limitations of Claim 5 using substantially the same language.

Regarding Claim 6, U.S. Patent No. 11,220,979 claims the invention as claimed and discussed above. U.S. Patent No. 11,220,979 Claim 6 further claims the limitations of Claim 6 using substantially the same language.

Regarding Claim 7, U.S. Patent No. 11,220,979 claims the invention as claimed and discussed above. U.S. Patent No. 11,220,979 Claim 7 further claims the limitations of Claim 7 using substantially the same language.

Regarding Claim 13, U.S. Patent No. 11,220,979 claims the invention as claimed and discussed above. U.S. Patent No. 11,220,979 Claim 8 further claims the limitations of Claim 13 using substantially the same language.

Regarding Claim 15, U.S. Patent No. 11,220,979 claims the invention as claimed and discussed above. U.S. Patent No. 11,220,979 Claim 9 further claims the limitations of Claim 15 using substantially the same language.

Regarding Independent Claim 8, U.S. Patent No. 11,220,979 Claim 10 claims an engine comprising (Column 16, Line 56):
a shell (Column 16, Line 57);
an intake, situated within the shell, and having an aperture through which to draw ambient fluid into the engine (Column 16, Lines 58-60);
an first combustion chamber, situated within the shell and surrounding at least a portion of the intake and disposed annularly about a thrust axis of the engine, in which to combust a mixture of fuel and oxidizer  (Column 16, Lines 61-64);
a second combustion chamber, situated within the shell and in fluid communication with the intake  (Column 16, Lines 65-67);
a first cavity defined at least partially by a first exterior surface of the first combustion chamber and disposed between the first combustion chamber and the intake, to receive propellant introduced into the engine to cool the first exterior surface of the annular combustion chamber  (Column 17, Lines 1-6); and 
a second cavity defined at least partially by a second exterior surface of the annular combustion chamber and disposed between the annular combustion chamber and the shell, to receive propellant introduced into the engine to cool the second exterior surface of the annular combustion chamber (Column 17, Lines 7-12);
wherein in a cross-sectional plane that contains the thrust axis, the first cavity is elongate along the thrust axis and has a bulbous aftward end, and the bulbous aftward end of the first cavity defines at least a portion of a tapered aftmost end of the first combustion chamber (Column 17, Lines 13-17).

Regarding Claim 9, U.S. Patent No. 11,220,979 claims the invention as claimed and discussed above. U.S. Patent No. 11,220,979 Claim 11 further claims the limitations of Claim 9 using substantially the same language.

Regarding Claim 10, U.S. Patent No. 11,220,979 claims the invention as claimed and discussed above. U.S. Patent No. 11,220,979 Claim 12 further claims the limitations of Claim 10 using substantially the same language.

Regarding Claim 11, U.S. Patent No. 11,220,979 claims the invention as claimed and discussed above. U.S. Patent No. 11,220,979 Claim 13 further claims the limitations of Claim 11 using substantially the same language.

Regarding Claim 12, U.S. Patent No. 11,220,979 claims the invention as claimed and discussed above. U.S. Patent No. 11,220,979 Claim 14 further claims the limitations of Claim 12 using substantially the same language.

Regarding Claim 14, U.S. Patent No. 11,220,979 claims the invention as claimed and discussed above. U.S. Patent No. 11,220,979 Claim 15 further claims the limitations of Claim 14 using substantially the same language.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 depends from itself and therefore does not further limit the claim limitations.  For the purposes of this examination the claim will be interpreted as depending from Claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 11-12 depend from Claim 10 and are rejected accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (U.S. Patent No. 4,109,460), hereinafter Schmidt.

THE FOLLOWING USES A FIRST EMODIMENT OF SCHMIDT (FIGURES 4 AND 5)

Regarding Independent Claim 1, Schmidt discloses an engine (Figures 4 and 5 – Column 6, Lines 25-28) comprising:
a shell (the radially outermost surface forming the outer cooling jacket, 118);
a first combustion chamber, 104, situated within the shell (the first combustion chamber is within the shell), in which to combust a mixture of fuel and oxidizer (Column 3, Lines 32-38 – the combustion chamber combusts a binary propellant mixture, i.e. fuel and oxidizer), wherein the first combustion chamber is disposed annularly about a thrust axis of the engine (the combustion chamber is an annular combustion chamber about the central longitudinal axis which is also a thrust axis of the engine); and 
a first cavity, (the cavity, 120, from the left most end of the combustion chamber to the throat, 108, is the first cavity), defined at least partially by a first exterior surface pf the first combustion chamber (the radially inner wall, 110, of the combustion chamber is a first exterior surface that defines the first cavity), and arranged to receive propellant to act as a cooling agent to cool the first exterior surface of the first combustion chamber (Column 4, Lines 49-53 – the first cavity, 120, receives a first propellant to provide cooling to the wall/first exterior surface of the combustion chamber), wherein the first cavity is disposed annularly about the thrust axis of the engine (Figure 5 – the first cavity is an annular cavity about the thrust axis of the engine), closer to the thrust axis than the first combustion chamber (the first cavity is radially inside the combustion chamber with respect to the thrust axis and therefore closer to the thrust axis), the first combustion chamber the first cavity share a common wall (the combustion chamber and the first cavity have a common wall between them);
wherein in a cross-section plane that contains the thrust axis (Figure 4),
the first cavity is elongate along the thrust axis (the first cavity extends left to right/elongated along the thrust axis) and has a bulbous aftward end (the rightmost/aftward end of the first cavity has a rounded bulbous portion at the throat, 120), and 
the common wall defines at least a portion of a tapered aftmost end of the first combustion chamber (the common wall between the combustion chamber and the first cavity defines the converging/tapered portion, 106, of the combustion chamber at the left/aftmost end of the combustion chamber).

Regarding Claim 2, Schmidt discloses the invention as claimed and discussed above. Schmidt further discloses a second cavity, 118, defined at least partially by a second exterior surface of the first combustion chamber, 114, and arranged to receive propellant to act as a cooling agent to cool the second exterior surface of the first combustion chamber (Column 3, Lines 60-63 – the second cavity receives a second propellant to cool the combustion chamber).

Regarding Claim 4, Schmidt discloses the invention as claimed and discussed above. Schmidt further discloses a plate disposed across a forward end of the engine (the leftmost/forward end of the combustion chamber is a vertical wall/plate), the plate including a port through which propellant can be injected into the engine during operation of the engine (Propellant is shown to injected into the combustion chamber of the engine for combustion/operation via the plate through conduits, 140 and 141, or by respective connections to the first and second cavities; therefore the opening for injecting the propellant provided by the first cavity is the port), wherein the port is in fluid communication with the first cavity (propellant is provided from the first cavity to the port therefore they are in fluid communication with each other).

Regarding Claim 5, Schmidt discloses the invention as claimed and discussed above. Schmidt further discloses a conduit (the conduit with the valve, 126, and the conduit around the pressure body, 178, make up the conduit) to deliver propellant received through the port to a location within the first cavity that is adjacent to a hottest portion of the first combustion chamber during operation (the conduit delivers the propellant that is then provided through the port to the first cavity where the propellant travels the length of the cavity, therefore the conduit delivers the propellant to a location that is adjacent the hottest portion of the first combustion chamber).

THE FOLLOWING USES A SECOND EMODIMENT OF SCHMIDT (FIGURE 3)

Regarding Independent Claim 1, Schmidt discloses an engine (Figure 3 – Column 5, Lines 5-8) comprising:
a shell (the radially outermost surface forming the outer cooling jacket, 18’);
a first combustion chamber, 4, situated within the shell (the first combustion chamber is within the shell), in which to combust a mixture of fuel and oxidizer (Column 3, Lines 32-38 – the combustion chamber combusts a binary propellant mixture, i.e. fuel and oxidizer), wherein the first combustion chamber is disposed annularly about a thrust axis of the engine (the combustion chamber is an annular combustion chamber about the central longitudinal axis which is also a thrust axis of the engine); and 
a first cavity, (the cavity, 20’, from the left most end of the combustion chamber to the throat, 8’, is the first cavity), defined at least partially by a first exterior surface pf the first combustion chamber (the radially inner wall, 10’, of the combustion chamber is a first exterior surface that defines the first cavity), and arranged to receive propellant to act as a cooling agent to cool the first exterior surface of the first combustion chamber (Column 4, Lines 49-53 – the first cavity, 20’, receives a first propellant to provide cooling to the wall/first exterior surface of the combustion chamber), wherein the first cavity is disposed annularly about the thrust axis of the engine (the first cavity is an annular cavity about the thrust axis of the engine), closer to the thrust axis than the first combustion chamber (the first cavity is radially inside the combustion chamber with respect to the thrust axis and therefore closer to the thrust axis), the first combustion chamber the first cavity share a common wall (the combustion chamber and the first cavity have a common wall between them);
wherein in a cross-section plane that contains the thrust axis (Figure 3),
the first cavity is elongate along the thrust axis (the first cavity extends left to right/elongated along the thrust axis) and has a bulbous aftward end (the rightmost/aftward end of the first cavity has a rounded bulbous portion at the throat, 20’), and 
the common wall defines at least a portion of a tapered aftmost end of the first combustion chamber (the common wall between the combustion chamber and the first cavity defines the converging/tapered portion, 6’, of the combustion chamber at the left/aftmost end of the combustion chamber).

Regarding Claim 13, Schmidt discloses the invention as claimed and discussed above. Schmidt further discloses the first cavity has an elongate forward portion that increases in cross-sectional width linearly in an afterward direction of the engine (the portion of the first cavity, 20’, leading up to the throat, 8’, is the forward portion that extends radially away from the central axis; therefore the diameter of the first cavity, i.e. the cross-sectional width, increases linearly as it moved aftward in the engine), wherein the elongate forward portion transitions into the bulbous aftward end, which increases in cross-sectional width non-linearly in the afterward direction of the engine (the forward portion transitions to the bulbous portion at the throat, 8’, which extends radially away from the central axis in a non-linear fashion, therefore the cross-sectional width of the first cavity will increase non-linearly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the first embodiment of Schmidt in view of Dennis (U.S. Patent No. 6,189,315), hereinafter Dennis.

Regarding Claim 6, Schmidt discloses the invention as claimed and discussed above. Schmidt does not disclose the plate comprises a plurality of channels defined in a surface of the plate, through which to allow propellant to flow.
However, Dennis teaches an injector plate (Fig. 2, Element 12) for a rocket (Abstract) where the plate comprises a plurality of channels, 32, 34, 36, 38, 40, 42, 44 and 46, in a surface of the plate (the channels are formed in the right side surface of the plate), through which to allow propellant to flow (Column 3, Lines 5-10 – the propellants, i.e. fuel and oxidizer, flow through the channels).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Schmidt by using the injector of Dennis thereby making the plate have a plurality of channels defined in a surface of the plate, through which to allow propellant to flow, as taught by Dennis, in order to permit atomization of the propellant and insure proper combustion within the combustion chamber (Dennis – Column 2, Lines 18-20).

Regarding Claim 7, Schmidt in view of Dennis disclose the invention as claimed and discussed above. Dennis further discloses a first channel defined in the surface of the plate, through which to allow a fuel to flow (Column 3, Lines 5-10 – the channel made up by the annuli, 32 and 34, and the holes, 36 and 38, is the first channel through which fuel flows); and
a second channel defined in the surface of the plate, through which to allow an oxidizer to flow (Column 3, Lines 5-10 – the channel made up by the annuli, 40 and 42, and the holes, 44 and 46, is the first channel through which oxidizer flows), wherein the second channel is isolated from the first channel (Column 3, Lines 5-20 – the first and second channels provide their respective propellants to the combustion chamber without mixing before the combustion chamber, therefore they are isolated from one another).
Thus the combination of Schmidt in view of Dennis will result in the limitations of Claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Atherton (U.S. Patent No. 3,286,469) shows a rocket with an annular combustion chamber and cooling cavity with a bulbous aft end.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741